   Case 1:20-mj-05557-KMW Document 3 Filed 06/04/20 Page 1 of 1 PageID: 10
                        UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               Minutes of Proceedings


 OFFICE: CAMDEN                                        DATE: June 4, 2020

 JUDGE KAREN M. WILLIAMS

 COURT REPORTER: Electronic Court Recorder

 TITLE OF CASE:                                        DOCKET NO.: 1:20-mj-5557-KMW-1

 UNITED STATES OF AMERICA

 VS.

 CARLOS MATCHETT

DEFENDANT PRESENT


APPEARANCES:

GABRIEL VIDONI, ESQ. – AUSA FOR GOVERNMENT
MAGGIE MOY, ESQ. – AFPD FOR DEFENDANT

OTHER:

WAYNE WEBB – U.S. PRETRIAL OFFICER

NATURE OF PROCEEDINGS: Initial Appearance on Complaint by Videoconference

Defendant advised of rights, charges and penalties, including Padilla.
Defendant consents to this Initial Appearance by video. Order to be entered.
Hearing on application of defendant for appointment of counsel.
Financial Affidavit executed and filed. Ordered application granted.
Ordered Maggie Moy, AFPD appointed for defendant.
Defendant waives formal reading of the complaint. Waiver executed.
Defendant waives preliminary hearing on the record. Waiver executed.
Hearing on Government’s application for detention.
Hearing on Defendant’s application for continuance pending detention hearing. Ordered application
granted.
Ordered defendant detained pending Detention Hearing to be held on June 9 2020 at 1:00 p.m. by
videoconference.
Ordered defendant remanded to the custody of the U.S. Marshal.
Orders to be entered.

                                             s/ Nicole Ramos
                                             DEPUTY CLERK



 TIME COMMENCED: 3:14                 TIME ADJOURNED:        3:27         TOTAL TIME:      13 Minutes
